Exhibit 10.2

FORM OF PACE SUBSCRIPTION AGREEMENT

This SUBSCRIPTION AGREEMENT is entered into this              day of December,
2016, by and among Pace Holdings Corp., a Cayman Islands exempted company
(“Pace”), Porto Holdco B.V., a Dutch private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) that will be converted to a Dutch
public limited liability company (naamloze vennootschap) prior to completion of
the Transaction (as defined below) and renamed Playa Hotels & Resorts N.V. (the
“Issuer”), and              (“Subscriber”).

WHEREAS, Pace, Playa Hotels & Resorts B.V., a Dutch private limited liability
company (besloten vennootschap met beperkte aansprakelijkheid) (“Playa”), and
the other parties named therein have entered into that certain Transaction
Agreement, dated as of the date hereof (the “Transaction Agreement”) pursuant to
which Pace and Playa will be combined into the Issuer, on the terms and subject
to the conditions set forth therein (the “Transaction”);

WHEREAS, in connection with the Transaction, Subscriber desires to subscribe for
and purchase from Pace that number of Pace’s Class A ordinary shares, par value
$0.0001 per share (the “Class A Shares”), set forth on the signature page hereto
(the “Base Shares”) for a purchase price of $10.00 per share, or the aggregate
purchase price set forth on the signature page hereto (the “Purchase Price”),
and Pace desires to issue and sell to Subscriber the Base Shares in
consideration of the payment of the Purchase Price by or on behalf of Subscriber
to Pace on or prior to the Closing (as defined below);

WHEREAS, in consideration of the Purchase Price and the other agreements of
Subscriber contained herein, Pace desires to issue and sell to Subscriber, and
Subscriber desires to subscribe for and purchase from Pace, that number of
additional Class A Shares (the “Additional Shares” and, together with the Base
Shares, the “Acquired Shares”) set forth on the signature page hereto; and

WHEREAS, pursuant to the Transaction, Subscriber’s Acquired Shares shall be
exchanged for ordinary shares, par value euro (EUR) 0.10 per share, of the
Issuer (the “Issuer Shares”), in the same manner as the Class A Shares held by
each other holder of Class A Shares immediately prior to consummation of the
Transaction (such Issuer Shares received by Subscriber in the Transaction, the
“Acquired Issuer Shares”); from and after consummation of the Transaction,
references herein to the “Acquired Shares” shall be deemed to refer to and
include the Acquired Issuer Shares;

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

1. Subscription. Subject to the terms and conditions hereof, Subscriber hereby
agrees to subscribe for and purchase, and Pace hereby agrees to issue and sell
to Subscriber, upon the payment of the Purchase Price, the Acquired Shares (such
subscription and issuance, the “Subscription”).



--------------------------------------------------------------------------------

2. Closing.

a. The closing of the Subscription contemplated hereby (the “Closing”) is
contingent upon the substantially concurrent consummation of the Transaction and
shall occur immediately prior to the merger of Pace into a subsidiary of the
Issuer in connection therewith. Not less than five (5) business days prior to
the scheduled closing date of the Transaction (the “Closing Date”), Pace shall
provide written notice to Subscriber (the “Closing Notice”) of such Closing
Date. Subscriber shall deliver to Pace at least one (1) business day prior to
the Closing Date, to be held in escrow until the Closing, the Purchase Price for
the Acquired Shares by wire transfer of U.S. dollars in immediately available
funds to the account specified by Pace in the Closing Notice. On the Closing
Date, Pace shall deliver to Subscriber the Acquired Shares in book entry form
and a copy of the register of members of Pace showing Subscriber as the owner of
the Acquired Shares, and the Purchase Price shall be released from escrow
automatically and without further action by Pace or Subscriber. In the event the
Closing does not occur on the Closing Date, Pace shall promptly (but not later
than one (1) business day thereafter) return the Purchase Price to Subscriber.

b. The Closing shall be subject to the conditions that, on the Closing Date:

(i) no suspension of the qualification of the Acquired Shares for offering or
sale or trading in any jurisdiction, or initiation or threatening of any
proceedings for any of such purposes, shall have occurred;

(ii) all representations and warranties of Pace, the Issuer and Subscriber
contained in this Subscription Agreement shall be true and correct in all
material respects as of the Closing Date, and consummation of the Closing shall
constitute a reaffirmation by each of Pace, the Issuer and Subscriber of each of
the representations, warranties and agreements of each such party contained in
this Subscription Agreement as of the Closing Date;

(iii) no governmental authority shall have enacted, issued, promulgated,
enforced or entered any judgment, order, rule or regulation (whether temporary,
preliminary or permanent) which is then in effect and has the effect of making
consummation of the transactions contemplated hereby illegal or otherwise
preventing or prohibiting consummation of the transactions contemplated hereby;
and

(iv) all conditions precedent to the closing of the Transaction, including the
approval of Pace’s shareholders, shall have been satisfied or waived (other than
those conditions that may only be satisfied at the closing of the Transaction,
but subject to satisfaction of such conditions as of the closing of the
Transaction).

c. At the Closing, the parties hereto shall execute and deliver such additional
documents and take such additional actions as the parties reasonably may deem to
be practical and necessary in order to consummate the Subscription as
contemplated by this Subscription Agreement.

 

2



--------------------------------------------------------------------------------

3. Pace Representations and Warranties. Pace represents and warrants that:

a. Pace has been duly incorporated and is validly existing as an exempted
company in good standing under the laws of the Cayman Islands, with corporate
power and authority to own, lease and operate its properties and conduct its
business as presently conducted and to enter into, deliver and perform its
obligations under this Subscription Agreement.

b. The Acquired Shares have been duly authorized and, when issued and delivered
to Subscriber against full payment for the Acquired Shares in accordance with
the terms of this Subscription Agreement and registered in Pace’s register of
members, the Acquired Shares will be validly issued, fully paid and
non-assessable and will not have been issued in violation of or subject to any
preemptive or similar rights created under Pace’s amended and restated
memorandum and articles of association or under the laws of the Cayman Islands.

c. This Subscription Agreement has been duly authorized, executed and delivered
by Pace and is enforceable against it in accordance with its terms, except as
may be limited or otherwise affected by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other laws relating to or affecting
the rights of creditors generally, and (ii) principles of equity, whether
considered at law or equity.

d. The execution, delivery and performance of this Subscription Agreement
(including compliance by Pace with all of the provisions hereof), issuance and
sale of the Acquired Shares and the consummation of the other transactions
contemplated herein will not conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge or encumbrance upon any of the
property or assets of Pace pursuant to the terms of (i) any indenture, mortgage,
deed of trust, loan agreement, lease, license or other agreement or instrument
to which Pace is a party or by which Pace is bound or to which any of the
property or assets of Pace is subject, which would reasonably be expected to
have a material adverse effect on the business, properties, financial condition,
stockholders’ equity or results of operations of Pace (a “Material Adverse
Effect”) or materially affect the validity of the Acquired Shares or the legal
authority of Pace to comply in all material respects with the terms of this
Subscription Agreement; (ii) result in any violation of the provisions of the
organizational documents of Pace; or (iii) result in any violation of any
statute or any judgment, order, rule or regulation of any court or governmental
agency or body, domestic or foreign, having jurisdiction over Pace or any of its
properties that would reasonably be expected to have a Material Adverse Effect
or materially affect the validity of the Acquired Shares or the legal authority
of Pace to comply in all material respects with this Subscription Agreement.

4. Issuer Representations and Warranties. The Issuer represents and warrants
that:

a. The Issuer has been duly organized and is validly existing as a private
limited liability company (besloten vennootschap met beperkte aansprakelijkheid)
and, prior to completion of the Transaction, will be converted to a public
limited liability company (naamloze vennootschap) under the laws of the
Netherlands, with corporate power and authority to own, lease and operate its
properties and conduct its business as presently conducted and to enter into,
deliver and perform its obligations under this Subscription Agreement.

 

3



--------------------------------------------------------------------------------

b. This Subscription Agreement has been duly authorized, executed and delivered
by the Issuer and is enforceable against it in accordance with its terms, except
as may be limited or otherwise affected by (i) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other laws relating to or
affecting the rights of creditors generally, and (ii) principles of equity,
whether considered at law or equity.

c. The execution, delivery and performance of this Subscription Agreement and
the consummation of the transactions contemplated herein will not conflict with
or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any of the property or assets of the Issuer or any of
its subsidiaries pursuant to the terms of (i) any indenture, mortgage, deed of
trust, loan agreement, lease, license or other agreement or instrument to which
the Issuer or any of its subsidiaries is a party or by which the Issuer or any
of its subsidiaries is bound or to which any of the property or assets of the
Issuer or any of its subsidiaries is subject, which would reasonably be expected
to have a material adverse effect on the business, properties, financial
condition, stockholders’ equity or results of operations of Issuer or any of its
subsidiaries, taken as a whole (an “Issuer Material Adverse Effect”) or
materially affect the legal authority of the Issuer to comply in all material
respects with the terms of this Subscription Agreement; (ii) result in any
violation of the provisions of the organizational documents of the Issuer or any
of its subsidiaries; or (iii) result in any violation of any statute or any
judgment, order, rule or regulation of any court or governmental agency or body,
domestic or foreign, having jurisdiction over the Issuer or any of its
subsidiaries or any of their respective properties that would reasonably be
expected to have an Issuer Material Adverse Effect or materially affect the
legal authority of the Issuer to comply in all material respects with this
Subscription Agreement.

5. Subscriber Representations and Warranties. Subscriber represents and warrants
that:

a. If Subscriber is not an individual, Subscriber has been duly formed or
incorporated and is validly existing in good standing under the laws of its
jurisdiction of incorporation or formation, with power and authority to enter
into, deliver and perform its obligations under this Subscription Agreement. If
Subscriber is an individual, Subscriber has the authority to enter into, deliver
and perform its obligations under this Subscription Agreement.

b. If Subscriber is not an individual, this Subscription Agreement has been duly
authorized, executed and delivered by Subscriber. If Subscriber is an
individual, the signature on this Subscription Agreement is genuine, and
Subscriber has legal competence and capacity to execute the same. This
Subscription Agreement is enforceable against Subscriber in accordance with its
terms, except as may be limited or otherwise affected by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

c. The execution, delivery and performance by Subscriber of this Subscription
Agreement and the consummation of the transactions contemplated herein will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any

 

4



--------------------------------------------------------------------------------

of the property or assets of Subscriber or any of its subsidiaries pursuant to
the terms of (i) any indenture, mortgage, deed of trust, loan agreement, lease,
license or other agreement or instrument to which Subscriber or any of its
subsidiaries is a party or by which Subscriber or any of its subsidiaries is
bound or to which any of the property or assets of Subscriber or any of its
subsidiaries is subject, which would reasonably be expected to have a material
adverse effect on the business, properties, financial condition, stockholders’
equity or results of operations of Subscriber and its subsidiaries, taken as a
whole (a “Subscriber Material Adverse Effect”) or materially affect the legal
authority of Subscriber to comply in all material respects with the terms of
this Subscription Agreement; (ii) if Subscriber is not an individual, result in
any violation of the provisions of the organizational documents of Subscriber or
any of its subsidiaries; or (iii) result in any violation of any statute or any
judgment, order, rule or regulation of any court or governmental agency or body,
domestic or foreign, having jurisdiction over Subscriber or any of its
subsidiaries or any of their respective properties that would reasonably be
expected to have a Subscriber Material Adverse Effect or materially affect the
legal authority of Subscriber to comply in all material respects with this
Subscription Agreement.

d. Subscriber (i) is a “qualified institutional buyer” (as defined in Rule 144A
under the Securities Act of 1933, as amended (the “Securities Act”)) or an
institutional “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act) satisfying the applicable requirements set forth on Schedule A,
(ii) is acquiring the Acquired Shares only for its own account and not for the
account of others, or if Subscriber is subscribing for the Acquired Shares as a
fiduciary or agent for one or more investor accounts, each owner of such account
is a qualified institutional buyer and Subscriber has full investment discretion
with respect to each such account, and the full power and authority to make the
acknowledgements, representations and agreements herein on behalf of each owner
of each such account, and (iii) is not acquiring the Acquired Shares with a view
to, or for offer or sale in connection with, any distribution thereof in
violation of the Securities Act (and shall provide the requested information on
Schedule A following the signature page hereto). Subscriber is not an entity
formed for the specific purpose of acquiring the Acquired Shares.

e. Subscriber understands that the Acquired Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Acquired Shares have not been registered under the
Securities Act. Subscriber understands that the Acquired Shares may not be
resold, transferred, pledged or otherwise disposed of by Subscriber absent an
effective registration statement under the Securities Act, except (i) to Pace or
a subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and sales that
occur outside the United States within the meaning of Regulation S under the
Securities Act or (iii) pursuant to another applicable exemption from the
registration requirements of the Securities Act, and that any certificates
representing the Acquired Shares shall contain a legend to such effect.
Subscriber acknowledges that the Acquired Shares will not be eligible for resale
pursuant to Rule 144A promulgated under the Securities Act. Subscriber
understands and agrees that the Acquired Shares will be subject to transfer
restrictions and, as a result of these transfer restrictions, Subscriber may not
be able to readily resell the Acquired Shares and may be required to bear the
financial risk of an investment in the Acquired Shares for an indefinite period
of time. Subscriber understands that it has been advised to consult legal
counsel prior to making any offer, resale, pledge or transfer of any of the
Acquired Shares.

 

5



--------------------------------------------------------------------------------

f. Subscriber understands and agrees that Subscriber is purchasing the Acquired
Shares directly from Pace. Subscriber further acknowledges that there have been
no representations, warranties, covenants and agreements made to Subscriber by
Pace or the Issuer or any of their respective officers or directors, expressly
or by implication, other than those representations, warranties, covenants and
agreements included in this Subscription Agreement.

g. Subscriber represents and warrants that its acquisition and holding of the
Acquired Shares will not constitute or result in a non-exempt prohibited
transaction under Section 406 of the Employee Retirement Income Security Act of
1974, as amended, Section 4975 of the Internal Revenue Code of 1986, as amended,
or any applicable similar law.

h. In making its decision to purchase the Acquired Shares, Subscriber represents
that it has relied solely upon independent investigation made by Subscriber.
Subscriber acknowledges and agrees that Subscriber has received such information
as Subscriber deems necessary in order to make an investment decision with
respect to the Acquired Shares, including with respect to Pace, the Issuer,
Playa and the Transaction. Subscriber represents and agrees that Subscriber and
Subscriber’s professional advisor(s), if any, have had the full opportunity to
ask such questions, receive such answers and obtain such information as
Subscriber and such Subscriber’s professional advisor(s), if any, have deemed
necessary to make an investment decision with respect to the Acquired Shares.

i. Subscriber became aware of this offering of the Acquired Shares solely by
means of direct contact between Subscriber and Pace, and the Acquired Shares
were offered to Subscriber solely by direct contact between Subscriber and Pace.
Subscriber did not become aware of this offering of the Acquired Shares, nor
were the Acquired Shares offered to Subscriber, by any other means. Subscriber
acknowledges that Pace represents and warrants that the Acquired Shares (i) were
not offered by any form of general solicitation or general advertising and
(ii) are not being offered in a manner involving a public offering under, or in
a distribution in violation of, the Securities Act, or any state securities
laws.

j. Subscriber acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Acquired Shares. Subscriber has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of an investment in the Acquired Shares, and
Subscriber has sought such accounting, legal and tax advice as Subscriber has
considered necessary to make an informed investment decision.

k. Alone, or together with any professional advisor(s), Subscriber represents
and acknowledges that Subscriber has adequately analyzed and fully considered
the risks of an investment in the Acquired Shares and determined that the
Acquired Shares are a suitable investment for Subscriber and that Subscriber is
able at this time and in the foreseeable future to bear the economic risk of a
total loss of Subscriber’s investment in Pace. Subscriber acknowledges
specifically that a possibility of total loss exists.

l. Subscriber understands and agrees that no federal or state agency has passed
upon or endorsed the merits of the offering of the Acquired Shares or made any
findings or determination as to the fairness of this investment.

 

6



--------------------------------------------------------------------------------

m. Subscriber represents and warrants that Subscriber is not (i) a person or
entity named on the List of Specially Designated Nationals and Blocked Persons
administered by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) or in any Executive Order issued by the President of the United States
and administered by OFAC (“OFAC List”), or a person or entity prohibited by any
OFAC sanctions program, (ii) a Designated National as defined in the Cuban
Assets Control Regulations, 31 C.F.R. Part 515, or (iii) a non-U.S. shell bank
or providing banking services indirectly to a non-U.S. shell bank (collectively,
a “Prohibited Investor”). Subscriber agrees to provide law enforcement agencies,
if requested thereby, such records as required by applicable law, provided that
Subscriber is permitted to do so under applicable law. Subscriber represents
that if it is a financial institution subject to the Bank Secrecy Act (31 U.S.C.
Section 5311 et seq.) (the “BSA”), as amended by the USA PATRIOT Act of 2001
(the “PATRIOT Act”), and its implementing regulations (collectively, the
“BSA/PATRIOT Act”), that Subscriber maintains policies and procedures reasonably
designed to comply with applicable obligations under the BSA/PATRIOT Act.
Subscriber also represents that, to the extent required, it maintains policies
and procedures reasonably designed for the screening of its investors against
the OFAC sanctions programs, including the OFAC List. Subscriber further
represents and warrants that, to the extent required, it maintains policies and
procedures reasonably designed to ensure that the funds held by Subscriber and
used to purchase the Acquired Shares were legally derived.

n. Subscriber has, and at the Closing will have, sufficient funds to pay the
Purchase Price pursuant to Section 2(a).

6. Registration Rights. The Issuer agrees that, within thirty (30) calendar days
after the consummation of the Transaction, the Issuer will file with the U.S.
Securities and Exchange Commission a registration statement registering the
resale of the Acquired Issuer Shares (the “Registration Statement”), and the
Issuer shall use its commercially reasonable efforts to have the Registration
Statement declared effective as soon as practicable after the filing thereof;
provided, however, that the Issuer’s obligations to include the Acquired Issuer
Shares in the Registration Statement are contingent upon Subscriber furnishing
in writing to the Issuer such information regarding Subscriber, the securities
of the Issuer held by Subscriber and the intended method of disposition of the
Acquired Issuer Shares as shall be reasonably requested by the Issuer to effect
the registration of the Acquired Issuer Shares, and shall execute such documents
in connection with such registration as the Issuer may reasonably request that
are customary of a selling stockholder in similar situations, including
providing that the Issuer shall be entitled to postpone and suspend the
effectiveness or use of the Registration Statement during any customary blackout
or similar period.

7. Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of (a) such date and time as the
Transaction Agreement is terminated in accordance with its terms, (b) upon the
mutual written agreement of each of the parties hereto to terminate this
Subscription Agreement or (c) if any of the conditions to Closing set forth in
Section 2 of this Subscription Agreement are not satisfied on or prior to the
Closing and, as a result thereof, the transactions contemplated by this
Subscription Agreement are not consummated at the Closing; provided, that
nothing herein will relieve any party from liability for any willful breach
hereof

 

7



--------------------------------------------------------------------------------

prior to the time of termination, and each party will be entitled to any
remedies at law or in equity to recover losses, liabilities or damages arising
from such breach. Pace shall promptly notify Subscriber of the termination of
the Transaction Agreement promptly after the termination of such agreement.

8. Trust Account Waiver. Subscriber acknowledges that Pace is a blank check
company with the powers and privileges to effect a merger, asset acquisition,
reorganization or similar business combination involving Pace and one or more
businesses or assets. Subscriber further acknowledges that, as described in
Pace’s prospectus relating to its initial public offering dated September 10,
2015 (the “Prospectus”) available at www.sec.gov, substantially all of Pace’s
assets consist of the cash proceeds of Pace’s initial public offering and
private placements of its securities, and substantially all of those proceeds
have been deposited in a trust account (the “Trust Account”) for the benefit of
Pace, its public shareholders and the underwriters of Pace’s initial public
offering. Except with respect to interest earned on the funds held in the Trust
Account that may be released to Pace to pay its tax obligations, if any, the
cash in the Trust Account may be disbursed only for the purposes set forth in
the Prospectus. For and in consideration of Pace entering into this Subscription
Agreement, the receipt and sufficiency of which are hereby acknowledged,
Subscriber, on behalf of itself and its Representatives, hereby irrevocable
waives any and all right, title and interest, or any claim of any kind they have
or may have in the future, in or to any monies held in the Trust Account, and
agrees not to seek recourse against the Trust Account as a result of, or arising
out of, this Subscription Agreement.

9. Miscellaneous.

a. Subscriber acknowledges that Pace, the Issuer and others will rely on the
acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement. Prior to the Closing, Subscriber
agrees to promptly notify Pace if any of the acknowledgments, understandings,
agreements, representations and warranties set forth herein are no longer
accurate in all material respects.

b. Each of Pace and the Issuer is entitled to rely upon this Subscription
Agreement and is irrevocably authorized to produce this Subscription Agreement
or a copy hereof to any interested party in any administrative or legal
proceeding or official inquiry with respect to the matters covered hereby.

c. Neither this Subscription Agreement nor any rights that may accrue to
Subscriber hereunder (other than the Acquired Shares acquired hereunder, if any)
may be transferred or assigned.

d. All the agreements, representations and warranties made by each party hereto
in this Subscription Agreement shall survive the Closing.

e. Pace may request from Subscriber such additional information as Pace may deem
necessary to evaluate the eligibility of Subscriber to acquire the Acquired
Shares, and Subscriber shall provide such information as may be reasonably
requested, to the extent readily available and to the extent consistent with its
internal policies and procedures.

 

8



--------------------------------------------------------------------------------

f. This Subscription Agreement may not be modified, waived or terminated except
by an instrument in writing, signed by the party against whom enforcement of
such modification, waiver, or termination is sought.

g. This Subscription Agreement constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof.

h. Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

i. If any provision of this Subscription Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

j. This Subscription Agreement may be executed in two (2) or more counterparts
(including by electronic means), all of which shall be considered one and the
same agreement and shall become effective when signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

k. Subscriber shall pay all of its own expenses in connection with this
Subscription Agreement and the transactions contemplated herein.

l. Notices. Any notice or communication required or permitted hereunder shall be
in writing and either delivered personally, telegraphed, emailed or telecopied,
sent by overnight mail via a reputable overnight carrier, or sent by certified
or registered mail, postage prepaid, and shall be deemed to be given and
received (a) when so delivered personally, (b) upon receipt of an appropriate
electronic answerback or confirmation when so delivered by telegraph or telecopy
(to such number specified below or another number or numbers as such person may
subsequently designate by notice given hereunder), (c) when sent, with no mail
undeliverable or other rejection notice, if sent by email, or (d) five
(5) business days after the date of mailing to the address below or to such
other address or addresses as such person may hereafter designate by notice
given hereunder:

(i) if to Subscriber, to such address or addresses set forth on the signature
page hereto;

(ii) if to Pace or, prior to the closing of the Transaction, the Issuer, to:

c/o Pace Holdings Corp.

301 Commerce St., Suite 3300

Fort Worth, TX 76102

 

9



--------------------------------------------------------------------------------

Attn: General Counsel Email: cbode@tpg.com

with a required copy to (which copy shall not constitute notice):

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Douglas Warner; Christopher Machera

Email: doug.warner@weil.com; chris.machera@weil.com

Weil, Gotshal & Manges LLP

201 Redwood Shores Parkway

Redwood Shores, CA 94065

Attention: Kyle Krpata

Email: kyle.krpata@weil.com

(iii) if, after the closing of the Transaction, to the Issuer, to:

Playa Hotels & Resorts B.V.

c/o Playa Management USA LLC

3950 University Drive, Suite 301

Fairfax, VA 22030

Attention: Bruce D. Wardinski

with a required copy to (which copy shall not constitute notice):

Playa Hotels & Resorts B.V.

1560 Sawgrass Corporate Parkway, Suite 310

Fort Lauderdale, FL 33323

Attention: General Counsel

Hogan Lovells US LLP

555 13th St. NW

Washington, DC 20004

Attention: Bruce Gilchrist

Email: bruce.gilchrist@hoganlovells.com

m. This Subscription Agreement, and any claim or cause of action hereunder based
upon, arising out of or related to this Subscription Agreement (whether based on
law, in equity, in contract, in tort or any other theory) or the negotiation,
execution, performance or enforcement of this Subscription Agreement, shall be
governed by and construed in accordance with the Laws of the State of New York,
without giving effect to the principles of conflicts of law thereof.

THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, THE SUPREME
COURT OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA LOCATED IN THE STATE OF NEW YORK SOLELY IN RESPECT OF THE

 

10



--------------------------------------------------------------------------------

INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS SUBSCRIPTION AGREEMENT
AND THE DOCUMENTS REFERRED TO IN THIS SUBSCRIPTION AGREEMENT AND IN RESPECT OF
THE TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT,
AS A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT
HEREOF OR ANY SUCH DOCUMENT THAT IS NOT SUBJECT THERETO OR THAT SUCH ACTION,
SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR
THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS SUBSCRIPTION AGREEMENT OR
ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES
HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR
PROCEEDING SHALL BE HEARD AND DETERMINED BY SUCH A NEW YORK STATE OR FEDERAL
COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION OVER
THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH DISPUTE AND AGREE
THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH SUCH ACTION, SUIT OR
PROCEEDING IN THE MANNER PROVIDED IN SECTION 9(l) OR IN SUCH OTHER MANNER AS MAY
BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT SERVICE THEREOF.

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
SUBSCRIPTION AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THE FOREGOING WAIVER; (III) SUCH PARTY MAKES THE FOREGOING
WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
SUBSCRIPTION AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 9(m).

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Pace, the Issuer and Subscriber has executed or
caused this Subscription Agreement to be executed by its duly authorized
representative as of the date set forth below.

 

PACE HOLDINGS CORP. By:       Name:   Title:

Date: December             , 2016

 

PORTO HOLDCO B.V. By:       Name:   Title:

Date: December             , 2016

 

12



--------------------------------------------------------------------------------

SUBSCRIBER:

 

Signature of Subscriber: By:     Name:   Title:  

Signature of Joint Subscriber, if applicable: By:     Name:   Title:  

 

 

Date: December             , 2016

 

Name of Subscriber:   (Please print. Please indicate name and
capacity of person signing above)

Name of Joint Subscriber, if applicable:   (Please Print. Please indicate name
and
capacity of person signing above)

 

 

  Name in which securities are to be registered (if different): Email Address:

If there are joint investors, please check one:

 

☐ Joint Tenants with Rights of Survivorship

 

☐ Tenants-in-Common

 

☐ Community Property

 

Subscriber’s EIN:    

Joint Subscriber’s EIN:    

 

 

Business Address-Street:

 

 

 

 

City, State, Zip:

 

Mailing Address-Street (if different):

 

 

 

 

City, State, Zip:

 

 

13



--------------------------------------------------------------------------------

Attn:    Telephone No.:      Facsimile No.:     

Attn:    Telephone No.:      Facsimile No.:     

 

 

Aggregate Number of Acquired Shares subscribed for:

______________________________,

including ______________________ Base Shares and

______________________ Additional Shares

Aggregate Purchase Price: $____________.

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by Pace in the Closing
Notice.

 

14



--------------------------------------------------------------------------------

SCHEDULE A

ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

 

A. QUALIFIED INSTITUTIONAL BUYER STATUS
(Please check the applicable subparagraphs):

 

  1. ☐   We are a “qualified institutional buyer” (as defined in Rule 144A under
the Securities Act (a “QIB”)).

 

  2. ☐   We are subscribing for the Acquired Securities as a fiduciary or agent
for one or more investor accounts, and each owner of such account is a QIB.

*** OR ***

 

B. INSTITUTIONAL ACCREDITED INVESTOR STATUS
(Please check the applicable subparagraphs):

 

  1. ☐   We are an “accredited investor” (within the meaning of Rule 501(a)
under the Securities Act) or an entity in which all of the equity holders are
accredited investors within the meaning of Rule 501(a) under the Securities Act,
and have marked and initialed the appropriate box on the following page
indicating the provision under which we qualify as an “accredited investor.”

 

  2. ☐   We are not a natural person.

*** AND ***

 

C. AFFILIATE STATUS
(Please check the applicable box)

SUBSCRIBER:

 

  ☐ is:

 

  ☐ is not:

an “affiliate” (as defined in Rule 144 under the Securities Act) of Pace or the
Issuer or acting on behalf of an affiliate of Pace or the Issuer.

This page should be completed by Subscriber
and constitutes a part of the Subscription Agreement.

 

Exhibit A-1



--------------------------------------------------------------------------------

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. Subscriber has indicated,
by marking and initialing the appropriate box below, the provision(s) below
which apply to Subscriber and under which Subscriber accordingly qualifies as an
“accredited investor.”

☐ Any bank, registered broker or dealer, insurance company, registered
investment company, business development company, or small business investment
company;

☐ Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

☐ Any employee benefit plan, within the meaning of the Employee Retirement
Income Security Act of 1974, if a bank, insurance company, or registered
investment adviser makes the investment decisions, or if the plan has total
assets in excess of $5,000,000;

☐ Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

☐ Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

☐ Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000. For purposes of
calculating a natural person’s net worth: (a) the person’s primary residence
must not be included as an asset; (b) indebtedness secured by the person’s
primary residence up to the estimated fair market value of the primary residence
must not be included as a liability (except that if the amount of such
indebtedness outstanding at the time of calculation exceeds the amount
outstanding 60 days before such time, other than as a result of the acquisition
of the primary residence, the amount of such excess must be included as a
liability); and (c) indebtedness that is secured by the person’s primary
residence in excess of the estimated fair market value of the residence must be
included as a liability;

☐ Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;

☐ Any trust with assets in excess of $5,000,000, not formed to acquire the
securities offered, whose purchase is directed by a sophisticated person; or

☐ Any entity in which all of the equity owners are accredited investors meeting
one or more of the above tests.

 

Exhibit A-2